Case: 20-10704      Document: 00516202062         Page: 1     Date Filed: 02/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-10704                      February 14, 2022
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jesus Navarrete-Hernandez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-29-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jesus Navarrete-
   Hernandez has moved for leave to withdraw and has filed briefs in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Navarrete-Hernandez has not filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10704     Document: 00516202062         Page: 2   Date Filed: 02/14/2022




                                  No. 20-10704


   have reviewed counsel’s briefs and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2